1 ROBERT S. BREWER, JR.
  United States Attorney
2
  Brandon J. Kimura
3 Assistant U.S. Attorney
4 California Bar No.: 241220
  Office of the U.S. Attorney
5 880 Front Street, Room 6293
6 San Diego, CA 92101
  Tel: (619) 546-9614
7
8 Attorneys for the United States
9                             UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                Case No.: 19CR0666-H
12
13                   Plaintiff,
                                               UNITED STATES’ RESPONSE IN
14          v.                                 OPPOSITION TO DEFENDANT’S
                                               MOTIONS TO COMPEL
15
      DAVID ALEC WHITE,
16
17                   Defendant
18
           COMES NOW the plaintiff, United States of America, by and through its
19
     counsel, Robert S. Brewer, Jr., United States Attorney, and Brandon J. Kimura,
20
     Assistant United States Attorney, and hereby files its Response in Opposition to
21
     Defendant’s Motion to Compel.
22
                                                   I
23
                                   STATEMENT OF THE CASE
24
           The United States incorporates by reference the Complaint filed in this case. Dkt.
25
     1, Complaint.
26
     //
27
     //
28
 1                                               III
 2                                         ARGUMENT
 3 A.       Defendant’s Motion to Compel Discovery
 4          This response will address two specific areas relating to the United States’
 5 production of discovery: (1) items that the United States either has provided or will
 6 voluntarily provide to Defendant; and (2) items demanded by Defendant that go beyond
 7 the mandate of Rule 16, Federal Rules of Criminal Procedure, and are not discoverable.
 8          1.      Items the United States Provided or will Voluntarily Provide
 9          a.      Pursuant to Rule 16(a)(1)(A), Fed.R.Crim.P., the United States will
10 disclose and make available for inspection, copying or photographing, any relevant
11 written or recorded statements made by the Defendant, or copies thereof, within the
12 possession, custody, or control of the United States, the existence of which is known,
13 or by the exercise of due diligence may become known, to the attorney for the United
14 States and that are relevant to the crime charged; that portion of any written record
15 containing the substance of any relevant oral statement made by the Defendant whether
16 before or after arrest in response to interrogation by any person then known to the
17 Defendant to be a United States agent; and recorded testimony of the Defendant before
18 a grand jury which relates to the offense charged. The United States shall also disclose
19 the substance of any other relevant oral statement made by the Defendant whether
20 before or after arrest in response to interrogation by any person then known by the
21 Defendant to be a United States agent if the United States intends to use that statement
22 at trial.
23          b.      Pursuant to Rule 16(a)(1)(B), Fed.R.Crim.P., the United States will furnish
24 the Defendant with a copy of his prior criminal record, namely, his rap sheet.
25          c.      Pursuant to Rule 16(a)(1)(c), Fed.R.Crim.P., the United States will permit
26 the Defendant to inspect and copy or photograph books, papers, documents,
27 photographs, tangible objects, buildings or places, or copies or portions thereof, that are
28 within the possession, custody or control of the United States, and that are material to
     Opp to Motion to Compel
                                                  2                                     19CR0666-H
 1 the preparation of the Defendant’s defense or are intended for use by the United States
 2 as evidence during its case-in-chief at trial, or were obtained from or belong to the
 3 Defendant.
 4          d.      Pursuant to Rule 16(a)(1)(D), Fed.R.Crim.P., the United States will permit
 5 the Defendant to inspect and copy or photograph any results or reports of physical or
 6 mental examinations, and of scientific tests or experiments, or copies thereof, that are
 7 in the possession, custody or control of the United States, the existence of which is
 8 known, or by the exercise of due diligence may become known, to the attorney for the
 9 United States, and that are material to the preparation of Defendant’s defense or are
10 intended for use by the United States as evidence during its case-in-chief at trial.
11          e.      Pursuant to Rule 16(a)(1)(E), Fed.R.Crim.P., the United States will
12 provide the Defendant with a written summary of the testimony of all experts that the
13 United States intends to introduce under Rules 702, 703, and 705 of the Federal Rules
14 of Evidence.
15          f.      The United States is aware of its duty under Giglio v. United States, 405
16 U.S. 150 (1972), and will disclose the terms of all agreements (or any other
17 inducements) with cooperating witnesses or defendants, if any are entered into, at the
18 time that the identities of these individuals are revealed. Specifically, in this regard, the
19 United States will turn over plea agreements, cooperating individual agreements, and
20 payments for information, services and/or expenses.
21          g.      The United States will disclose any record of prior criminal convictions, if
22 any, that could be used to impeach a United States witness prior to any such witness'
23 testimony. However, the United States is under no obligation to turn over the criminal
24 records of all witnesses. United States v. Taylor, 542 F.2d 1023, 1026 (8th Cir. 1976),
25 cert. denied, 429 U.S. 1074 (1977). When disclosing such information, the disclosure
26 need only extend to witnesses the United States intends to call in its case-in-chief.
27 United States v. Gering, 716 F.2d 615, 621 (9th Cir. 1983); United States v. Angelini,
28 607 F.2d 1305, 1309 (9th Cir. 1979).
     Opp to Motion to Compel
                                                  3                                       19CR0666-H
 1          h.      The United States will provide a description of the prior bad acts, if any
 2 exist, of the United States witnesses pursuant to Federal Rule of Evidence 608(b) to the
 3 extent that the information within the United States’ possession reasonably relates to
 4 the credibility of a witness.
 5          i.      The United States will disclose in advance of trial the general nature of
 6 other crimes, wrongs, or acts of the defendant that it intends to introduce at trial pursuant
 7 to Rule 404(b) of the Federal Rules of Evidence. The United States agrees to disclose
 8 this information one week prior to trial.
 9          j.      The United States will disclose all relevant search warrants that have been
10 executed in this case, as well as the fruits of all searches conducted in this case.
11          k.      The United States acknowledges and recognizes its continuing obligation
12 to disclose exculpatory evidence and discovery as required by Brady v. Maryland, 373
13 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), Jencks Act and Rules 12
14 and 16 of the Federal Rules of Criminal Procedure, and will abide by their dictates.
15          2.      Items the United States will not Voluntarily Provide
16          a.      Defendant’s Requests 1 and 8 appears to request the handwritten notes of
17 United States agents.         Defendant is not entitled to rough notes taken during his
18 statements to arresting officers unless they contain material and exculpatory
19 information. See Palermo v. United States, 360 U.S. 343, 355 n.12 (1959); United
20 States v. Alvarez, 86 F.3d 901, 904 n.2 (9th Cir. 1996).
21          b.      Defendant’s Requests 8, 9, 10, and 11, requests information regarding
22 prospective witnesses. The United States will comply with its obligation under with
23 Brady, Giglio, and Henthorn and will provide any relevant materials for witnesses it
24 intends to call in its case-in-chief at a later date if any are found. However, Defendant
25 has no right to any of this information merely because an individual is a prospective
26 witness.
27          c.      Defendant’s Request 12 requests the prosecutor personally conduct a
28 review of the personnel records of officers involved in this case. The United States will
     Opp to Motion to Compel
                                                  4                                       19CR0666-H
 1 request that the agency perform a review of personnel files for it witnesses to
 2 demonstrate compliance with Brady, Giglio, or Henthorn and will provide any relevant
 3 materials at a later date if any are found. The United States Attorney is not required
 4 and, in fact, is prohibited from conducting a personal review of these files and this Court
 5 cannot order that it do so. United States v. Jennings, 960 F.2d 1488, 1491-92 (9th Cir.
 6 1992); United States v. Herring, 83 F.3d 1120, 1122 (9th Cir. 1996).
 7 B.       Defendant’s Motion to Preserve
 8          The United States does not oppose Defendant’s Motion Preserve to the extent he
 9 can identify what evidence the evidence that is in the United States’ possession, should
10 be preserved. The United States has produced a copy of his interview.
11 C.       Defendant’s Motion to Grant Leave to File Further Motions
12          The United States does not oppose Defendant’s Motion For Leave to File Further
13 Motions so long as any further motions are based on evidence not previously made
14 available to Defendant, or could not have been set at the time of the hearing, in the
15 exercise of due diligence by the defense.
16                                                  V.
17                                         CONCLUSION
18
19          For the foregoing reasons, the United States respectfully requests that
20 Defendant’s Motion to Compel Discovery be denied.
21          DATED: May 3, 2019                           Respectfully submitted,
22
23                                                       ROBERT S. BREWER, JR.
24                                                       United States Attorney
25
26                                                       /s/Brandon J. Kimura
27                                                       BRANDON J. KIMURA

28                                                       Assistant United States Attorney
     Opp to Motion to Compel
                                                5                                      19CR0666-H
                                   UNITED STATES DISTRICT COURT
1
2                               SOUTHERN DISTRICT OF CALIFORNIA
3
     UNITED STATES OF AMERICA,                       ) Case No. Case No. 18MJ23347-KSC
4                                                    )
5                              Plaintiff,            )
                                                     ) CERTIFICATE OF SERVICE
6 v.                                                 )
7                                                    )
  DAVID ALEC WHITE,                                  )
8              Defendant                             )
9
10
     IT IS HEREBY CERTIFIED THAT:
11
            I, Brandon J. Kimura, am a citizen of the United States and am at least eighteen
12
     years of age. My business address is 880 Front Street, Room 6293, San Diego,
13
     California 92101-8893.
14
            I am not a party to the above-entitled action. I have caused service of United
15
     States’ Opposition to Defendant’s Motion to Compel on the following parties by
16
     electronically filing the foregoing with the Clerk of the District Court using its ECF
17
     System, which electronically notifies them.
18
        1. Kenneth J. Troiano, Esq.
19
     Attny for Defendant DAVID ALEC WHITE
20
            I declare under penalty of perjury that the foregoing is true and correct.
21
            Executed on May 3, 2019.
22
23
                                                     s/Brandon J. Kimura
24                                                   BRANDON J. KIMURA
25
26
27
28
     Opp to Motion to Compel
                                                 6                                       19CR0666-H
